DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 5-16, 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claims  1-3, 5-16, 18-20 (renumbered 1-18), in addition to other limitations in the claims the Prior Art of Record fails to teach, disclose or render obvious the applicant' s invention as claimed, in particular the
“Utilizing the first contour to determine a second region;”

The closes Prior Art is Kong (2014/0016832)
1. (Currently Amended) A method for generating contours, comprising:
forming a global mask from a first target point in a normalized scan data array by setting to 1 each element of the global mask corresponding to an element of the normalized scan data array exceeding a global mask threshold, and setting to 0 each element of the qlobal mask corresponding to an element of the normalized scan data array not exceeding the global mask threshold; (“[0314] A multi-stage thresholding scheme 4612 may be used to determine the vein pattern from the output of the neural network classifier 4610. Firstly, a global threshold g where g is obtained from the Otsu's method (Nobuyuki Otsu (1979), "A threshold selection method from gray-level histograms", IEEE Trans. Sys., Man., Cyber, 9 (1): 62-66, doi:10.1109/TSMC.1979.4310076, and M. Sezgin and B. Sankur (2003), "Survey over image thresholding techniques and quantitative performance evaluation", Journal of Electronic Imaging 13 (1): 146-165, doi:10.1117/1.1631315) was used to binarize the neural network output as shown in FIG. 50(a). This threshold was computed from the skin area only, which was to say that the background of the image did not affect the threshold. Then, a lower threshold g/2.5 was then applied to the regions around the vein pattern detected by the first threshold as shown in FIG. 50(b). The detected veins were elongated based on the information from the scale and orientation maps. FIG. 51 shows a schematic diagram of an elongation process. For every pixel in the neural network output, its orientation and scale were obtained and the pixels in a rectangular box, for example, rectangular box 5100 in FIG. 51 were analyzed. The size and orientation of the rectangular box 5100 having the pixel 5102 at its center were controlled by the scale and orientation of the pixel, respectively. If there exist detected vein pixels 5104 having the same orientation as the testing pixel 5102 and the response of the testing pixel 5102 in the neural network output was greater than g/2.5, it may be considered as a vein pixel 5106. If there was no vein pixel in the rectangular box, the testing pixel 5102 may not be considered as a vein pixel 5108. “.  The image is thresholded to determine skin and non-skin area)
calculating a first threshold, based on the [[a]] first target point in the [[a]] normalized scan data array[[;]] and the global mask; generating a first contour, the first contour being a boundary of a first region, the first region being a region within which the elements of the normalized scan data array are less than the first threshold;  (“[0314] A multi-stage thresholding scheme 4612 may be used to determine the vein pattern from the output of the neural network classifier 4610. Firstly, a global threshold g where g is obtained from the Otsu's method (Nobuyuki Otsu (1979), "A threshold selection method from gray-level histograms", IEEE Trans. Sys., Man., Cyber, 9 (1): 62-66, doi:10.1109/TSMC.1979.4310076, and M. Sezgin and B. Sankur (2003), "Survey over image thresholding techniques and quantitative performance evaluation", Journal of Electronic Imaging 13 (1): 146-165, doi:10.1117/1.1631315) was used to binarize the neural network output as shown in FIG. 50(a). This threshold was computed from the skin area only, which was to say that the background of the image did not affect the threshold. Then, a lower threshold g/2.5 was then applied to the regions around the vein pattern detected by the first threshold as shown in FIG. 50(b). The detected veins were elongated based on the information from the scale and orientation maps. FIG. 51 shows a schematic diagram of an elongation process. For every pixel in the neural network output, its orientation and scale were obtained and the pixels in a rectangular box, for example, rectangular box 5100 in FIG. 51 were analyzed. The size and orientation of the rectangular box 5100 having the pixel 5102 at its center were controlled by the scale and orientation of the pixel, respectively. If there exist detected vein pixels 5104 having the same orientation as the testing pixel 5102 and the response of the testing pixel 5102 in the neural network output was greater than g/2.5, it may be considered as a vein pixel 5106. If there was no vein pixel in the rectangular box, the testing pixel 5102 may not be considered as a vein pixel 5108. “.  The first threshold is calculated using OTSU’s method using only skin area pixels (those within the global mask))
utilizing the first contour to determine a second region; (NOT TAUGHT)
calculating a second threshold in the second region; generating a second contour from the second threshold; and  (“[0314] A multi-stage thresholding scheme 4612 may be used to determine the vein pattern from the output of the neural network classifier 4610. Firstly, a global threshold g where g is obtained from the Otsu's method (Nobuyuki Otsu (1979), "A threshold selection method from gray-level histograms", IEEE Trans. Sys., Man., Cyber, 9 (1): 62-66, doi:10.1109/TSMC.1979.4310076, and M. Sezgin and B. Sankur (2003), "Survey over image thresholding techniques and quantitative performance evaluation", Journal of Electronic Imaging 13 (1): 146-165, doi:10.1117/1.1631315) was used to binarize the neural network output as shown in FIG. 50(a). This threshold was computed from the skin area only, which was to say that the background of the image did not affect the threshold. Then, a lower threshold g/2.5 was then applied to the regions around the vein pattern detected by the first threshold as shown in FIG. 50(b). The detected veins were elongated based on the information from the scale and orientation maps. FIG. 51 shows a schematic diagram of an elongation process. For every pixel in the neural network output, its orientation and scale were obtained and the pixels in a rectangular box, for example, rectangular box 5100 in FIG. 51 were analyzed. The size and orientation of the rectangular box 5100 having the pixel 5102 at its center were controlled by the scale and orientation of the pixel, respectively. If there exist detected vein pixels 5104 having the same orientation as the testing pixel 5102 and the response of the testing pixel 5102 in the neural network output was greater than g/2.5, it may be considered as a vein pixel 5106. If there was no vein pixel in the rectangular box, the testing pixel 5102 may not be considered as a vein pixel 5108. “.   A second threshold is used to generate a new contour)
selecting the first or second contour to define an area of interest in the normalized scan data array.(The second contour is used.)
Please note paragraph 315 shows an additional threshold h/2, so the OTSU could read on the global threshold, g/2.5 reads on the first threshold and h/2 reads on the second threshold, but “utilizing the first contour to determine a second region” is still not taught. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANDHI THIRUGNANAM whose telephone number is (571)270-3261. The examiner can normally be reached M-F 8:30-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GANDHI THIRUGNANAM/              Primary Examiner, Art Unit 2662